SETTLEMENT AGREEMENT AND NON-EXCLUSIVE PATENT CROSS-LICENSE

This Settlement Agreement and Non-Exclusive Patent Cross-License (“Agreement”)
is made and entered into effective this 29th day of January, 2010 (the
“Effective Date”), by and between, Boston Scientific Corporation, and Boston
Scientific Scimed, Inc., formerly Scimed Life Systems, Inc. (hereinafter
collectively “Boston Scientific”), on one hand, and, Johnson & Johnson (“J&J”)
and Cordis Corporation (“Cordis”, and together with J&J, “J&J/Cordis”), on the
other hand (collectively, the “Parties,” or each separately, a “Party”).

RECITALS

A. WHEREAS Boston Scientific is the owner of the Jang Patents (as later defined
herein);

B. WHEREAS J&J/Cordis is the owner of the Palmaz and Gray Patents (as later
defined herein);

C. WHEREAS Boston Scientific, J&J/Cordis and certain of their Affiliates are
parties to Pending Litigations (as defined hereunder) in the United States in
which the Jang Patents are being asserted by Boston Scientific and the Palmaz
and Gray Patents are being asserted by Cordis;

D. WHEREAS the Parties have agreed to settle the specified Pending Litigations
on the terms set forth herein; and

E. WHEREAS the Parties have agreed to grant each other retroactive, paid up,
irrevocable, non-exclusive cross-licenses under the Jang Patents, and the Palmaz
and Gray Patents, on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the promises and the mutual covenants set
forth herein, the sufficiency of which is hereby acknowledged, the Parties
hereby agree as follows:



1.   DEFINITIONS

In addition to the terms defined above and elsewhere in this Agreement, as used
in this Agreement:



  1.1.   "Affiliate” or “Affiliates” shall mean any corporation, company, or
other business entity that directly, or indirectly through one or more
intermediaries, is controlled by or under common control with either Boston
Scientific Corporation, Boston Scientific Scimed, Inc., Boston Scientific
Vascular Successor, Johnson & Johnson, Cordis Corporation, or Cordis Successor,
respectively, but only for so long as such control relationship exists. For such
purpose, “control” shall mean (1) the possession, directly or indirectly through
one or more intermediaries, of the power to direct or cause the direction of the
management and/or policies of the entity, whether through the ownership of
voting securities, by contract or otherwise or (2) ownership, directly or
indirectly, of more than fifty percent (50%) (or such lesser percentage which is
the maximum allowed to be owned by a foreign corporation in a particular
jurisdiction) of the equity or other ownership interest having the power to vote
on or direct the affairs of such corporation, firm, partnership, joint venture
or other entity.



  1.2.   “Boston Scientific’s Vascular Business” shall mean the business units
of Boston Scientific that are substantially involved in the manufacture,
development and sale of products used in vascular intervention and endovascular
procedures, including, balloon catheters, atherectomy devices, guidewires,
guiding catheters, stents, drug-eluting stents, bioabsorbable and/or
biodegradable stents, stent coatings, and embolic protection devices.
Notwithstanding the foregoing, Boston Scientific’s Vascular Business shall not
include the business units of Boston Scientific that are primarily involved in
the manufacture, development and sale of products that are primarily used in
cardiac rhythm management.



  1.3.   “Jang Patents” shall mean U.S. patents: 5,922,021; 5,954,743;
6,039,756; 6,152,957; 6,235,053; 6,241,760; 6,409,761; 6,770,088; 6,783,543;
7,081,130; 7,326,241; owned by Boston Scientific or its Affiliates, any U.S. and
non-U.S. counterparts of the foregoing patents, any reissues or reexamination
certificates that have issued or issue from any of the foregoing patents, and
any patents that have issued or issue from any application that claims the
benefit of a U.S. or non-U.S. filing date that is claimed by the foregoing
patents and patent applications, including any provisional, continuation,
continuation in part, division or substitution thereof.



  1.4.   “Licensed Product(s)” shall mean any product or service (i) made by or
for Boston Scientific (including Affiliates) or Cordis Corporation (including
Affiliates) and (ii) externally marketed and offered for sale by or for such
Party (including Affiliates) and under such Party’s (including Affiliate’s)
branding in the Territory, including, but not limited to, the products that were
accused of infringement in one or more of the Pending Litigations, and further
including Boston Scientific’s Taxus, Liberte, Taxus Liberte, Express and Taxus
Express Stent products, and Cordis’s Cypher Stent products with the sole
exception of Cordis’s 2.25 mm Cypher Mini Stent that is the subject of the
infringement allegation in Cordis Corporation v Boston Scientific Corporation et
al, CA No. 0:09-cv-03445(D. Minn.) (also referred to as the “Minnesota District
Court Action”).



  1.5.   “Palmaz and Gray Patents” shall mean U.S. Patent Nos. 4,733,665;
4,739,762; 4,776,337; 5,102,417; 5,195,984; and 5,902,332 (Palmaz); and
5,895,406; 5,938,682; 5,980,553; and 6,162,243 (Gray) which are owned by
J&J/Cordis or its Affiliates, any U.S. and non-U.S. counterparts of the
foregoing patents, any reissues or reexamination certificates that have issued
or issue from any of the foregoing patents, and any patents that have issued or
issue from any application that claims the benefit of a U.S. or non-U.S. filing
date that is claimed by the foregoing patents and patent applications, including
any provisional, continuation, continuation in part, division or substitution
thereof.



  1.6.   “Pending Litigations” shall mean, collectively:

(a) The Cordis Corporation v. Boston Scientific Corporation and Scimed Life
Systems, Inc., CA No. 1:03-cv-00027 (D. Del.) litigation, hereinafter referred
to as the “Cypher/Express/Taxus Express/Liberte District Court Action” , and

(b) The Cordis Corporation v Boston Scientific Corporation and Boston Scientific
Scimed, Inc., CA 1:08-cv-779 (D. Del.) litigation, hereinafter referred to as
the “Taxus Liberte District Court Action.”



  1.7.   “Stent” shall mean a medical device to be placed into a lumen in a body
to maintain patency by supporting the lumen against closure or re-closure, or to
mechanically support or expand the lumen thereby serving as a scaffold or matrix
to present a material to the wall of such lumen.



  1.8.   “Territory” shall mean worldwide.



2.   PAYMENT



  2.1.   Boston Scientific shall pay or cause to be paid to Johnson & Johnson
the aggregate amount of one billion seven hundred twenty-five million dollars
($1,725,000,000.00) plus interest, in the manner and in such amounts as set
forth in this Section 2. Any payment provided in this Section 2 shall be made by
wire transfer to the following account:

Bank Name                 JP Morgan Chase Bank

ABA Number            

Swift ID:

Account Name            Johnson & Johnson

Account Number       



  2.2.   By 3:00 PM EST on February 1, 2010, Boston Scientific shall pay or
cause to be paid to Johnson & Johnson the amount of one billion
($1,000,000,000.00) by wire transfer to the bank and account identified in
Section 2.1.



  2.3.   By 12:00 PM EST on January 3, 2011, Boston Scientific shall pay or
cause to be paid to Johnson & Johnson the amount of seven hundred twenty-five
million dollars ($725,000,000.00) by wire transfer to the bank and account
identified in Section 2.1.



  2.4.   Boston Scientific shall pay or cause to be paid interest on the seven
hundred twenty-five million dollars ($725,000,000.00) due pursuant to
Section 2.3 at the prime rate of interest (as published on the first business
day of each month in the Wall Street Journal), rate adjusted monthly, applied to
the prior month period and payable on the third business day of each month with
respect to the period following the Effective Date through the last date of
payment hereunder, by wire transfer to the bank and account identified in
Section 2.1.



  2.5.   By 3:00 PM EST on February 1, 2010, Boston Scientific shall cause an
irrevocable letter of credit in the amount of seven hundred forty-five million
($745,000,000) to be issued by Bank of America, in the form attached as
Exhibit A, and otherwise suitable to J&J/Cordis, guaranteeing payment of the
seven hundred twenty-five million dollars ($725,000,000.00) and interest due
pursuant to Sections 2.3 and 2.4.



  2.6.   (a) In the event that Boston Scientific fails to make all or part of
the $725,000,000 payment when due on January 3, 2011 in accordance with
Section 2.3, then J&J/Cordis shall immediately be entitled to draw down on the
irrevocable letter of credit in the unpaid amount then due.

(b) In the event that Boston Scientific fails to timely make any interest
payment when due in accordance with Section 2.4, then J&J/Cordis shall
immediately be entitled to draw down on the irrevocable letter of credit in the
unpaid amount then due, not to exceed for all unpaid interest payments the
aggregate of $20,000,000.

(c) In the event that Boston Scientific owes any amount in excess of the amount
available under the irrevocable letter of credit, Boston Scientific shall
promptly make separate payment of such amount to J&J/Cordis by wire transfer to
the account identified in Section 2.1.



3.   SETTLEMENT, JUDGMENT AND SATISFACTION



  3.1.   Boston Scientific and Cordis hereby settle the Pending Litigations and
shall consent to the entry of judgment as to all remaining claims in the Pending
Litigations, including the Cypher/Express/Taxus Express/Liberte District Court
Action and the Taxus Liberte District Court Action, and to a final judgment of
damages to be paid by Boston Scientific to Cordis in the amount of one billion
seven hundred twenty-five million dollars ($1,725,000,000.00), by executing and
filing the “Consent Judgment” in the form attached as Exhibit B which shall be
executed and filed with the court no later than February 1, 2010.



  3.2.   As long as all payments are timely made by or for Boston Scientific
pursuant to Sections 2.2., 2.3, and 2.4, and the irrevocable letter of credit is
timely issued by Bank of America pursuant to Section 2.5, Cordis agrees to
refrain from executing on this judgment.



  3.3.   In the event that all payments due to J&J/Cordis hereunder are paid in
full in accordance with this Agreement, and Boston Scientific shall have
performed each of its obligations hereunder in all material respects as of
January 3, 2011, Cordis shall then agree that such judgment referred to in
Section 3.1 has been satisfied.



  3.4.   Each Party shall each bear its own costs, expenses, and attorney fees
in connection with this Agreement and the Pending Litigations, regardless of any
costs, expenses, and attorney fees that have already been awarded by a judicial
tribunal, except that Cordis shall be entitled to collect its attorneys fees and
costs in connection with any collection of any overdue amounts not timely paid
pursuant to Section 2. No party shall otherwise seek any costs in any of the
Pending Litigations.



  3.5.   The existence and/or terms of this Agreement shall not be used in any
litigation between the Parties, including any Affiliates of the Parties, except
in an action (1) to enforce the terms of the Agreement, (2) to obtain and, if
necessary enforce, the final judgment as set forth in Section 3 or (3) for
damages associated with the breach of the Agreement.



4.   J&J/CORDIS’S LICENSE TO THE JANG PATENTS



  4.1.   Grant of License from Boston Scientific to J&J/Cordis.

(a) Subject to the terms and conditions of this Agreement, Boston Scientific
hereby grants J&J/Cordis and its Affiliates a retroactive, non-exclusive,
personal, non-transferable (except as expressly set forth herein), paid-up,
perpetual, and irrevocable license under the Jang Patents to make, have made,
use, sell, offer for sale, export and import the Licensed Products in the
Territory.

(b) J&J/Cordis may assign, delegate, sell or transfer (each collectively,
“transfer”) all rights and responsibilities hereunder this Agreement to a
purchaser acquiring the capital stock of or all or substantially all of the
assets of Cordis Corporation (hereinafter “Cordis Successor”), without obtaining
the prior written consent of Boston Scientific, provided that: (1) any such
Cordis Successor immediately consents in writing to be bound by the terms and
conditions of this Agreement; (2) no such potential Cordis Successor, or any of
its Affiliates, has operated a Stent or Stent-related businesses prior to such
transfer; and (3) the license rights transferred to any such Cordis Successor
shall extend only to the Licensed Products that are commercially released or for
which significant steps have been taken to commercialization as of the effective
date of the divestiture (“Cordis Covered Products”) and for new versions of such
Cordis Covered Products that have merely incremental differences from such
Cordis Covered Products and shall not in any event include any products,
processes, technologies or services of the Cordis Successor, any Affiliate of
the Cordis Successor, or any other third party. This Section 4.1(b) shall apply
regardless of whether the business is divested by a distribution to existing
shareholders, a sale of assets or as a sale of a legal entity (e.g., sale of a
subsidiary). Johnson & Johnson, or the Cordis Successor if Johnson & Johnson
shall no longer have a separate corporate existence, shall, within thirty
(30) days after any such transfer provide Boston Scientific with written notice,
which notice will contain: (i) the effective date of the divestiture; (ii) a
description of the transaction through which the divestiture occurred; and
(iii) reasonably detailed information regarding the Covered Products. The Cordis
Successor may not further transfer the transferred license rights, or any
portion thereof (by operation of law or otherwise). The transferred license
rights will immediately terminate upon any such attempted further transfer (by
operation of law or otherwise), and any such attempted further transfer will be
null and void.

(c) This Agreement shall have no effect on Boston Scientific’s right to assert
any patent not identified as a Jang Patent in this Agreement.



  4.2.   No Other Rights. Nothing contained in this Agreement shall be construed
as conferring any rights by implication, estoppel or otherwise, under any
intellectual property, other than the rights expressly granted in this Agreement
with respect to the Jang Patents. In particular, J&J/Cordis shall have no right
to sublicense, assign or otherwise grant any rights under the Jang Patents
except as expressly provided in Section 4.1(b). All rights not expressly granted
above or otherwise in this Agreement are expressly reserved by Boston
Scientific.



  4.3.   Company Liable for Obligations of Affiliates. J&J/Cordis shall cause
all of its Affiliates to comply with and perform all obligations and covenants
under each and every term and condition of this Agreement. J&J/Cordis
Corporation is and shall remain primarily liable to Boston Scientific for all of
its Affiliates’ obligations, covenants, representations and performance under
each and every term and condition of this Agreement.



5.   BOSTON SCIENTIFIC’S LICENSE TO THE PALMAZ AND GRAY PATENTS



  5.1.   Grant of License from J&J/Cordis to Boston Scientific.

(a) Subject to the terms and conditions of this Agreement, J&J/Cordis hereby
grants Boston Scientific and its Affiliates a retroactive, non-exclusive,
personal, non-transferable (except as expressly set forth herein), paid-up,
perpetual, and irrevocable license under the Palmaz and Gray Patents to make,
have made, use, sell, offer for sale, export and import the Licensed Products in
the Territory.

(b) Boston Scientific may assign, delegate, sell or transfer (each collectively,
“transfer”) all rights and responsibilities hereunder this Agreement to a
purchaser acquiring all or substantially all of the assets of Boston
Scientific’s Vascular Business (hereinafter “Boston Scientific Vascular
Successor”), without obtaining the prior written consent of J&J/Cordis, provided
that: (1) any such Boston Scientific Vascular Successor immediately consents in
writing to be bound by the terms and conditions of this Agreement; (2) no such
potential Boston Scientific Vascular Successor, or any of its Affiliates, has
operated a Stent or Stent-related businesses prior to such transfer; and (3) the
license rights transferred to any such Boston Scientific Vascular Successor
shall extend only to the Licensed Products of Boston Scientific that are
commercially released or for which significant steps have been taken to
commercialization as of the effective date of the divestiture (“Boston
Scientific Covered Products”) and for new versions of such Boston Scientific
Covered Products that have merely incremental differences from such Boston
Scientific Covered Products and shall not in any event include any products,
processes, technologies or services of the Boston Scientific Vascular Successor,
any Affiliate of the Boston Scientific Vascular Successor, or any other third
party. This Section 5.1(b) shall apply regardless of whether the business is
divested by a distribution to existing shareholders, a sale of assets or as a
sale of a legal entity (e.g., sale of a subsidiary). Boston Scientific, or the
Boston Scientific Vascular Successor if Boston Scientific shall no longer have a
separate corporate existence, shall, within thirty (30) days after any such
transfer provide J&J/Cordis with written notice, which notice will contain:
(1) the effective date of the divestiture; (2) a description of the transaction
through which the divestiture occurred; and (3) reasonably detailed information
regarding the Boston Scientific Covered Products. The Boston Scientific Vascular
Successor may not further transfer the transferred license rights, or any
portion thereof (by operation of law or otherwise). The transferred license
rights will immediately terminate upon any such attempted further transfer (by
operation of law or otherwise), and any such attempted further transfer will be
null and void.

(c) This Agreement shall have no effect on J&J/Cordis’ right to assert any
patent not identified as a Palmaz or Gray Patent in this Agreement.



  5.2.   No Other Rights. Nothing contained in this Agreement shall be construed
as conferring any rights by implication, estoppel or otherwise, under any
intellectual property, other than the rights expressly granted in this Agreement
with respect to the Palmaz and Gray Patents. In particular, Boston Scientific
shall have no right to sublicense, assign or otherwise grant any rights under
the Palmaz and Gray Patents except as expressly provided in Sections 5.1(b). All
rights not expressly granted above or otherwise in this Agreement are expressly
reserved by J&J/Cordis.



  5.3.   Company Liable for Obligations of Affiliates. Boston Scientific shall
cause all of its Affiliates to comply with and perform all obligations and
covenants under each and every term and condition of this Agreement. Boston
Scientific is and shall remain primarily liable to J&J/Cordis for all of its
Affiliates’ obligations, covenants, representations and performance under each
and every term and condition of this Agreement.



6.   RELEASES



  6.1.   Release by Boston Scientific. In addition to the entry of consent
judgment in the Pending Litigations, Boston Scientific, on its own behalf and on
behalf of its Affiliates, hereby releases and discharges J&J/Cordis and its
Affiliates and its and their successors, assigns, directors, officers,
employees, agents and customers from all causes of action, demands, claims,
damages and liabilities of any nature, whether known or unknown, arising from or
in connection with the Jang Patents only, occurring prior to the Effective Date
of this Agreement, including, without limitation, all claims that Boston
Scientific or any of its Affiliates have asserted or could have asserted in any
judicial proceeding that the Jang Patents have been infringed by J&J/Cordis or
its Affiliates in the Territory. The sole exception to this release is Boston
Scientific’s infringement claim directed to Cordis’s 2.25 mm Cypher Mini Stent
that is the subject of Cordis Corporation v Boston Scientific Corporation et al,
CA No. 0:09-cv-03445(D. Minn.).



  6.2.   Release by J&J/Cordis. In addition to the entry of consent judgment in
the Pending Litigations, J&J/Cordis, on its own behalf and on behalf of its
Affiliates, hereby releases and discharges Boston Scientific and its Affiliates
and its and their successors, assigns, directors, officers, employees, agents
and customers from all causes of action, demands, claims, damages and
liabilities of any nature, whether known or unknown, arising from or in
connection with the Palmaz and Gray Patents only, occurring prior to the
Effective Date of this Agreement, including, without limitation, all claims that
J&J/Cordis or any of its Affiliates have asserted or could have asserted in any
judicial proceeding that the Palmaz and Gray Patents have been infringed by
Boston Scientific or its Affiliates in the Territory.



  6.3.   Limits On Releases. The releases granted in this Agreement shall not be
used in any litigation as evidence that a product or service or hypothetical
product or service is a non-infringing alternative.



7.   REPRESENTATIONS, WARRANTIES, AND INDEMNIFICATIONS



  7.1.   Representations and Warranties of Boston Scientific. Boston Scientific
represents and warrants that: (i) it has full corporate power and authority to
execute and deliver this Agreement and the irrevocable letter of credit, to
consummate the transactions contemplated hereby and to bind its Affiliates as
set forth herein; (ii) it or its Affiliates own the entire right, title and
interest in the Jang Patents; and (iii) neither it nor any of its Affiliates
have granted and will not grant any licenses or other rights, under the Jang
Patents or otherwise, that would conflict with or prevent the enjoyment of the
rights granted to J&J/Cordis and its Affiliates hereunder.



  7.2.   Representations and Warranties of J&J/Cordis. J&J/Cordis represents and
warrants that: (i) it has full corporate power and authority to execute and
deliver this Agreement, to consummate the transactions contemplated hereby and
to bind its Affiliates as set forth herein; (ii) it or its Affiliates own the
entire right, title and interest in the Palmaz and Gray Patents; and
(iii) neither it nor any of its Affiliates have granted and will not grant any
licenses or other rights, under the Palmaz and Gray Patents or otherwise, that
would conflict with or prevent the enjoyment of the rights granted to Boston
Scientific hereunder.



  7.3.   Indemnification by Boston Scientific: Boston Scientific shall
indemnify, defend and hold harmless J&J/Cordis, and each of its and their
respective employees, officers, directors and agents (for purposes of this
Section 7.3, collectively “the Indemnified Party”) from and against any and all
liability, loss, damage, cost, and expense (including reasonable attorneys’
fees) that the Indemnified Party may incur, suffer or be required to pay due to
a breach of any covenant, representation or warranty contained in this
Agreement, including, but not limited to, any claims by G. David Jang, his
successors, agents, licensees, or assigns, with respect to the Jang Patents. In
the event that G. David Jang brings an action against J&J/Cordis with respect to
the Jang Patents, Boston Scientific will have the right to control the action
and Cordis will reasonably cooperate with Boston Scientific.



  7.4.   Indemnification by J&J/Cordis: J&J/Cordis shall indemnify, defend and
hold harmless Boston Scientific, and each of its and their respective employees,
officers, directors and agents (for purposes of this Section 7.4, collectively
“the Indemnified Party”) from and against any and all liability, loss, damage,
cost, and expense (including reasonable attorneys’ fees) that the Indemnified
Party may incur, suffer or be required to pay due to a breach of any covenant,
representation or warranty contained in this Agreement.



  7.5.   No Other Representations, Warranties, and Indemnifications. OTHER THAN
AS EXPRESSLY SET FORTH IN SECTIONS 7.1 AND 7.2 ABOVE, NEITHER BOSTON SCIENTIFIC
NOR J&J/CORDIS MAKE ANY REPRESENTATIONS OR EXTEND WARRANTIES OR INDEMNIFICATIONS
OF ANY KIND EITHER EXPRESS OR IMPLIED, INCLUDING ANY EXPRESS OR IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR THAT THE
USE OF ANY PRODUCTS WILL NOT INFRINGE ANY COPYRIGHT, PATENT, TRADEMARK, OR OTHER
RIGHTS.



8.   CONFIDENTIALITY

The terms of this Agreement shall be maintained in strict confidence by the
Parties except that either Party may disclose such terms as required by law,
including without limitation SEC reporting requirements. Either Party may
further disclose the fact of the settlement of the Pending Litigations, the
consent judgment entered, and the specifics relating to the amounts, nature and
timing of the payments made and to be made.



9.   TERM AND TERMINATION



  9.1.   Term. This Agreement shall commence as of the Effective Date, after the
Parties’ signatures of this Agreement, and shall terminate after the expiration
of the last to expire of the Licensed Patents (“Term”).



  9.2.   Termination. This Agreement may only be terminated by mutual written
agreement of the Parties.



10.   NEGATION OF AGENCY

Nothing herein contained shall be deemed to create any relationship in the
nature of agency, joint venture, partnership, or similar relationship between
Boston Scientific, J&J/Cordis and their Affiliates. Neither Party shall be
authorized to bind or obligate the other Party in any manner.



11.   NOTICE

Any notice required or permitted to be given or sent under this Agreement shall
be hand delivered or sent by express delivery service or certified or registered
mail, postage prepaid, to the Parties at the addresses indicated below.

      If to Boston Scientific, to:
with copies to:  
Attn: General Counsel
Boston Scientific Corporation
1 Boston Scientific Place
Natick, Massachusetts 01760
John M. Desmarais
Kirkland & Ellis
601 Lexington Avenue
New York, NY 10022
If to J&J/Cordis, to:
with copies to:  
Attn: General Counsel
Johnson & Johnson
One Johnson & Johnson Plaza
New Brunswick, New Jersey 08933
Gregory L. Diskant

Patterson Belknap Webb & Tyler LLC
Avenue of the Americas
New York, New York 10036

Any such notice shall be deemed to have been received on the date actually
received. Either Party may change its address by giving the other Party written
notice, delivered in accordance with this Section.



12.   ENTIRE AGREEMENT

This Agreement and its exhibits constitute the complete, final and exclusive
agreement between the Parties with respect to the subject matter hereof and
supersede and terminate any prior or contemporaneous agreements and
understandings between the Parties, whether oral or in writing, relating to such
subject matter. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as are set forth herein. No subsequent alteration,
amendment, change, waiver or addition to this Agreement shall be binding upon
the Parties unless reduced to writing and signed by an authorized officer of
each Party. Each Party in deciding to execute this Agreement has retained
counsel and has not relied on any understanding, agreement, representation or
promise by the other Party that is not explicitly set forth herein.



13.   GOVERNING LAW

This Agreement and its exhibits shall be governed, interpreted and construed in
accordance with the laws of the State of Delaware, without giving effect to
choice of law principles. The Parties irrevocably agree that the federal
district court in the State of Delaware shall have exclusive jurisdiction to
deal with any disputes arising out of or in connection with this Agreement and
that, accordingly, any proceedings arising out of or in connection with this
Agreement shall be brought in the United States District Court for the District
of Delaware. Notwithstanding the foregoing, if there is any dispute for which
the federal district courts in the State of Delaware do not have subject matter
jurisdiction, the state courts in Delaware shall have jurisdiction. In
connection with any dispute arising out of or in connection with this Agreement,
each Party hereby expressly consents and submits to the personal jurisdiction of
the federal and state courts in the State of Delaware.



14.   SEVERABILITY

If one or more provisions of this Agreement is held to be invalid or
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded. In the event a part or provision of this Agreement
is held to be invalid or unenforceable or in conflict with law for any reason,
the Parties shall replace any invalid part or provision with a valid provision
which most closely approximates the intent and economic effect of the invalid
provision.



15.   COUNTERPARTS

This Agreement shall become binding when any one or more counterparts hereof,
individually or taken together, bears the signatures of each of the Parties
hereto. This Agreement may be executed in any number of counterparts (including
facsimile counterparts), each of which shall be an original as against a Party
whose signature appears thereon, but all of which taken together shall
constitute one and the same instrument.



16.   THIRD PARTY BENEFICIARIES AND ASSIGNMENTS



  16.1.   Nothing in this Agreement shall be construed to give rise to any right
or obligation for the benefit of a third party or to confer any rights on any
party other than Boston Scientific or J&J/Cordis and their Affiliates. Except as
otherwise specified in Sections 4.1(b) and 5.1(b), neither Party may assign,
delegate, sell, transfer, sublicense or otherwise dispose of, voluntarily or
involuntarily, by operation of law or otherwise, any or all of its rights or
obligations under this Agreement to any other person, business or entity other
than its Affiliates without the other Party’s written consent, and any purported
assignment or transfer in violation of this Section 16 shall be null and void.



  16.2.   For the avoidance of doubt, any assignment or other transfer of any
license rights hereunder is prohibited unless the assignee or transferee has
first agreed in writing to be bound by the terms and conditions of this
Agreement, and any purported assignment or transfer in violation of this
requirement shall be null and void.



  16.3.   For the avoidance of doubt, any assignment or other transfer of any
rights (not including a non-exclusive license) to any of the Jang Patents or
Palmaz and Gray Patents is prohibited unless the assignee or transferee has
first agreed in writing to be bound by the terms and conditions of this
Agreement, and any purported assignment or transfer in violation of this
requirement shall be null and void.



17.   CONSULTATION WITH COUNSEL AND RELIANCE

Each of the Parties acknowledges that it has consulted with, or has had the
opportunity to consult with, counsel of its choice, and that in executing this
Agreement it has not relied upon any statements, representations or agreements
of any other person other than those contained herein.



18.   CAPTIONS

Captions are inserted herein only as a matter of convenience and for reference,
and in no way define, limit, or describe the scope of this Agreement or the
intent of any provision herein.



19.   CONSTRUCTION

This Agreement has been jointly negotiated and drafted by the Parties through
their respective counsel and no provision shall be construed or interpreted for
or against any of the Parties on the basis that such provision, or any other
provision, or the Agreement as a whole, was purportedly drafted by the
particular Party. All references to periods of days for taking certain actions
in this Agreement shall be construed to refer to business days.

1

* * * * *

IN WITNESS WHEREOF, the parties’ authorized representatives have executed this
Agreement on the dates set forth below.

      Boston Scientific Corporation   Johnson & Johnson
By:       
  By:     
Print Name:       
  Print Name:      
Title:       
  Title:      
Date:      
  Date:      
Boston Scientific Scimed, Inc.
  Cordis Corporation
By:       
  By:     
Print Name:       
  Print Name:      
Title:       
  Title:      
Date:      
  Date:      

2

EXHIBIT A

[LETTERHEAD OF ISSUER OF LETTER OF CREDIT]

FEBRUARY 1 , 2010

      BENEFICIARY: JOHNSON & JOHNSON APPLICANT: BENEFICIARY ADDRESS BOSTON
SCIENTIFIC CORPORATION ATTENTION: ONE BOSTON SCIENTIFIC PLACE    
NATICK, MA 01760
REF:  
IRREVOCABLE LETTER OF CREDIT NO.   

GENTLEMEN:

WE HEREBY OPEN OUR UNCONDITIONAL IRREVOCABLE CLEAN LETTER OF CREDIT NO.       
IN YOUR FAVOR AVAILABLE BY YOUR DRAFT(S) AT SIGHT FOR AN AMOUNT NOT TO EXCEED IN
THE AGGREGATE OF SEVEN HUNDRED FORTY-FIVE MILLION DOLLARS ($745,000,000.00). WE
ARE INFORMED BY THE APPLICANT THAT THIS LETTER OF CREDIT IS ISSUED IN REGARDS TO
THIS CERTAIN ”SETTLEMENT AGREEMENTAND NON-EXCLUSIVE PATENT CROSS-LICENSE” BY AND
BETWEEN, ON THE ONE HAND, BOSTON SCIENTIFIC CORPORATION AND, ON THE OTHER HAND,
JOHNSON & JOHNSON AND CORDIS CORPORATION, DATED JANUARY 29, 2010, (hereinafter
the “Settlement Agreement”) EFFECTIVE IMMEDIATELY.

ALL DRAFTS SO DRAWN MUST BE MARKED “DRAWN UNDER IRREVOCABLE LETTER OF CREDIT OF
[ISSUING BANK], NO.       , DATED FEBRUARY 1, 2010” MULTIPLE DRAWINGS MAY BE
MADE UNDER THIS LETTER OF CREDIT AND EACH DRAWING HONORED BY US WILL REDUCE THE
AMOUNT AVAILABLE FOR DRAWING UNDER THIS LETTER OF CREDIT BY THE AMOUNT OF SUCH
DRAWING.

THIS LETTER OF CREDIT IS ISSUED, PRESENTABLE AND PAYABLE AT OUR OFFICE AT      ,
OR SUCH OTHER OFFICE AS WE MAY DESIGNATE BY WRITTEN NOTICE TO YOU, AND EXPIRES
WITH OUR CLOSE OF BUSINESS ON JANUARY 31, 2011. ANY DRAFTS TO BE DRAWN MAY BE
PRESENTED BY FACSIMILE TO OUR FAX NUMBER 1.800.755.8743. IF PRESENTATION IS BY
FACSIMILE, THE ORIGINAL DRAFT MUST BE SENT BY OVERNIGHT COURIER THE SAME DAY AS
THE FAX PRESENTATION. ANY FAX PRESENTATIONS MUST ALSO BE IMMEDIATELY FOLLOWED UP
WITH A PHONE CALL TO 1.570.330.4213 TO CONFIRM RECEIPT.

ALL DRAWINGS MUST BE MADE BY PRESENTATION OF A SIGHT DRAFT IN THE FORM OF
SCHEDULE A ATTACHED HERETO ACCOMPANIED BY THE FOLLOWING:

—WITH RESPECT TO AMOUNTS DUE UNDER SECTION 2.3 OF THE SETTLEMENT AGREEMENT, A
BENEFICIARY’S STATEMENT SIGNED BY THE GENERAL COUNSEL OF THE BENEFICIARY READING
SUBSTANTIALLY AS FOLLOWS:

“BOSTON SCIENTIFIC CORPORATION HAS FAILED TO PAY TO JOHNSON & JOHNSON ALL OR
PART OF THE $725,000,000 PAYMENT AS AND WHEN DUE ON JANUARY 3, 2011 UNDER
SECTION 2.3 OF THE SETTLEMENT AGREEMENT AND JOHNSON & JOHNSON IS THEREFORE
ENTITLED TO PAYMENTS IN THE AMOUNT OF $     . PAYMENT WILL BE EFFECTED
IMMEDIATELY UPON RECEIPT OF THE ORIGINAL SIGHT DRAFT AND THE EXECUTED
BENEFICIARY’S STATEMENT AT OUR ABOVE OFFICE.”

—WITH RESPECT TO AMOUNTS DUE UNDER SECTION 2.4 OF THE SETTLEMENT AGREEMENT, A
BENEFICIARY’S STATEMENT SIGNED BY THE GENERAL COUNSEL OF THE BENEFICIARY READING
SUBSTANTIALLY AS FOLLOWS:

“BOSTON SCIENTIFIC CORPORATION HAS FAILED TO PAY TO JOHNSON & JOHNSON ALL OR
PART OF INTEREST PAYMENTS AS AND WHEN DUE UNDER SECTION 2.4 OF THE SETTLEMENT
AGREEMENT, NOT TO EXCEED $20,000,000 IN THE AGGREGATE FOR UNPAID INTEREST, AND
JOHNSON & JOHNSON IS THEREFORE ENTITLED TO PAYMENTS IN THE AMOUNT OF $     .
PAYMENT WILL BE EFFECTED IMMEDIATELY UPON RECEIPT OF THE ORIGINAL SIGHT DRAFT
AND THE EXECUTED BENEFICIARY’S STATEMENT AT OUR ABOVE OFFICE.”

THIS LETTER OF CREDIT IS TRANSFERABLE IN FULL AND NOT IN PART. ANY TRANSFER MADE
HEREUNDER MUST CONFORM STRICTLY TO THE TERMS HEREOF AND TO THE CONDITIONS OF
ARTICLE 38 OF THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (2007
REVISION) FIXED BY THE INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 600.

SHOULD YOU WISH TO EFFECT A TRANSFER UNDER THIS CREDIT, SUCH TRANSFER WILL BE
SUBJECT TO THE RETURN TO US OF THE ORIGINAL CREDIT INSTRUMENT, ACCOMPANIED BY
OUR FORM OF TRANSFER AVAILABLE UPON REQUEST, PROPERLY COMPLETED AND SIGNED BY AN
AUTHORIZED SIGNATORY OF YOUR FIRM, BEARING YOUR BANKERS STAMP AND SIGNATURE
AUTHENTICATION, AND OUR CUSTOMARY PAYMENT OF OUR TRANSFER CHARGES OF $ 500.00
SHALL BE FOR THE ACCOUNT OF THE APPLICANT.

WE HEREBY DO UNDERTAKE TO PROMPTLY HONOR YOUR SIGHT DRAFT OR DRAFTS DRAWN ON US,
INDICATING OUR LETTER OF CREDIT NO.        FOR THE AMOUNT AVAILABLE TO BE DRAWN
ON THIS LETTER OF CREDIT UPON PRESENTATION OF YOUR SIGHT DRAFT IN THE FORM OF
SCHEDULE A ATTACHED HERETO DRAWN ON US AT OUR OFFICES SPECIFIED ABOVE DURING OUR
USUAL BUSINESS HOURS ON OR BEFORE THE EXPIRATION DATE HEREOF.

EXCEPT AS EXPRESSLY STATED HEREIN, THIS UNDERTAKING IS NOT SUBJECT TO ANY
AGREEMENTS, REQUIREMENTS OR QUALIFICATION. OUR OBLIGATION UNDER THIS LETTER OF
CREDIT IS OUR INDIVIDUAL OBLIGATION AND IS IN NO WAY CONTINGENT UPON
REIMBURSEMENT WITH RESPECT THERETO OR UPON OUR ABILITY TO PERFECT ANY LIEN,
SECURITY INTEREST OR ANY OTHER REIMBURSEMENT.

THIS LETTER OF CREDIT IS SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS — 2007 REVISION, INTER-NATIONAL CHAMBER OF COMMERCE
PUBLICATION NO. 600, AND AS TO MATTERS NOT GOVERNED BY THE UCP, SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
AND APPLICABLE U.S. LAW.

[ISSUER OF LETTER OF CREDIT]

3

SCHEDULE A -FORM OF SIGHT DRAFT

(INSERT DATE OF SIGHT DRAFT, WHICH MUST BE DATE OF PRESENTMENT)

      TO:  
BANK OF AMERICA, N.A.
1000 W. TEMPLE STREET, 7TH FL.
LOS ANGELES, CA 90012
ATTN: STANDBY LETTER OF CREDIT DEPARTMENT

FOR THE VALUE RECEIVED, PAY TO THE ORDER OF               BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO THE FOLLOWING ACCOUNT:

[NAME OF ACCOUNT]
[ACCOUNT NUMBER]
NAME AND ADDRESS OF BANK AT WHICH ACCOUNT IS MAINTANED]
[ABA NUMBER]
[REFERENCE]

THE FOLLOWING AMOUNT:

[INSERT NUMBER OF DOLLARS IN WRITING] UNITED STATES DOLLARS (US$ [INSERT NUMBER
OF DOLLARS IN FIGURES])

DRAWN UPON YOUR IRREVOCABLE LETTER OF CREDIT NO.    DATED             , 2010.

{BENEFICIARY}

BY:       

TITLE:       

4

EXHIBIT B

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

      

         
CORDIS CORPORATION,
Plaintiff,
v.
BOSTON SCIENTIFIC CORPORATION
and BOSTON SCIENTIFIC SCIMED, INC.,
Defendants.
  )
)
)
)
)
)
)
)  


C.A. No. 08-779-SLR





 
 
 


      

         
CORDIS CORPORATION,
Plaintiff,
v.
BOSTON SCIENTIFIC CORPORATION
and SCIMED LIFE SYSTEMS, INC.,
Defendants.
  )
)
)
)
)
)
)
)  


C.A. No. 03-027-SLR





 
 
 


CONSENT JUDGMENT

Whereas the parties in the two above-captioned actions have entered into a
Settlement Agreement and Non-Exclusive Patent Cross-License dated January 29,
2010 (hereinafter, “the Agreement”) that settles all remaining claims between
the parties in the above-captioned cases;

IT IS HEREBY ORDERED AND ADJUDGED that judgment be and is hereby entered in the
amount of one billion seven hundred twenty five million dollars
($1,725,000,000.00) payable by Boston Scientific to Cordis pursuant to the terms
of the Agreement.

Dated:      , 2010       

United States District Court JudgeS.CONT

     
Steven J. Balick (I.D. #2114)
John G. Day (I.D. #2403)
Ashby & Geddes
222 Delaware Avenue, 17th Floor
P.O. Box 1150
Wilmington DE 19899
(302) 654-1888

Attorneys for Plaintiff
Cordis Corporation

Of Counsel:
Gregory L. Diskant
Patterson Belknap Webb & Tyler llp
1133 Avenue of the Americas
New York, NY 10036
(212) 336-2000

Dated:      

     
Josy W. Ingersoll (No. 1088)
John W. Shaw (No. 3362)
Adam W. Poff (No. 3990)
YOUNG CONAWAY STARGATT
& TAYLOR, LLP
1000 West Street, 17th Floor
The Brandywine Building
Wilmington, Delaware 19801
(302) 571-6600

Attorneys for Defendants
Boston Scientific Corporation and
Boston Scientific Scimed, Inc.

Of Counsel:
John M. Desmarais
KIRKLAND & ELLIS LLP
Citigroup Center
601 Lexington Ave.
New York, New York 10022
(212) 446-4800

Dated:      

5